Citation Nr: 0928432	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION


The Veteran had active service from April 1941 to May 1945.  
He died in January 2004.  The appellant is the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's annual income exceeds the maximum annual 
income for death pension benefits for a surviving spouse 
without children.


CONCLUSION OF LAW

The criteria for eligibility for death pension benefits have 
not been met.  38 U.S.C.A. §§ 101, 1541, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.3(b)(4), 3.50, 3.54, 3.207 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising her of whose specific 
responsibility, her's or VA's, it is for obtaining the 
supporting evidence, and giving her an opportunity to submit 
any relevant evidence in her possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009).  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2004), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2008).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, further discussion of the VCAA is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  

Legal Criteria

The appellant contends that she is eligible for death pension 
benefits.  

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002).  An appellant 
is entitled to these benefits if the veteran served for 90 
days or more, part of which was during a period of war; or, 
if the veteran served during a period of war and was 
discharged from service due to a service-connected disability 
or had a disability determined to be service-connected, which 
would have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a).  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses, burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718, 
child's available income under hardship circumstances, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, proceeds from the cash surrender of a 
life insurance policy which represent a return of insurance 
premiums, income received by American Indian beneficiaries 
from trust or restricted lands, Radiation Exposure 
Compensation Act payments, Alaska Native Claims Settlement 
Act payments, monetary allowance under 38 U.S.C. Chapter 18 
for certain individuals who are children of Vietnam veterans, 
compensation under the Victims of Crime Act of 1984, payments 
received under the Medicare transitional assistance program 
and savings associated with the Medicare prescription drug 
discount card, and lump-sum proceeds of any life insurance 
policy on a veteran.  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  

The maximum annual rate of improved death pension benefits 
shall be the amount specified, and as increased from time to 
time, under 38 U.S.C.A. § 5312.  See 38 U.S.C.A. § 1541(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.23(a)(5) (2008).  The 
rates of death pension benefits are published in tabular form 
in appendix B of Veterans Benefits Administration Manual M21-
1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. 
§ 3.21.  

Analysis

In July 2006, the appellant filed a claim of entitlement to 
death pension benefits.  As part of that claim, in August 
2006, she filed a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child (Application), 
wherein she reported having cash, bank deposits or 
certificates of deposit (CDs) of $20,000 and IRA accounts of 
$53,000.  She also reported monthly SSA payments of $1094 and 
monthly insurance payments of $201.80.

SSA records show monthly payments of $1182.50 beginning in 
December 2005, with a Medicare premium of $88.50.  In 
September 2006, she reported receiving monthly insurance 
payments of $209.96.   The Board notes that the appellant has 
since submitted a Medical Expense Report (VA Form 21-8416) 
and Improved Pension Eligibility Verification Report (VA Form 
21-0518-1) demonstrating a change in her income and medical 
expenses.  She also reported interest income of $2377 per 
year and $4012 in countable unreimbursed medical expenses.  

The appellant's countable annual income of $13,007 per year 
exceeds the $11,340 limit set by law for a surviving spouse 
without any children in 2006.  This figure is derived by 
subtracting the appellant's stated expenses (Medicare 
premiums of $88.50 per month, private health insurance 
premiums of $1572 per year, and countable unreimbursed 
medical expenses of $4012 minus $567 (5 percent of her 
maximum annual pension rate)) from the appellant's total 
income (12 months of Social Security income at $1182.50 per 
month and life insurance payments of $209.96 per month, as 
well as annual interest income of $2,377).  As such, the 
appellant's countable income, at $13,007, exceeded the 
$11,340 threshold for 2006 for meeting the relevant 
eligibility requirements.  Therefore, the appellant is not 
entitled to death pension benefits. 


ORDER

The claim for death pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


